On August 10, 2005, the defendant was sentenced to the following: Charge I: Twenty (20) years in the Montana Women’s Prison, for the offense of Negligent Homicide, a felony; Charges II, III. IV. V. VI: Ten (10) years in the Montana Women’s Prison, on each charge, to run consecutively to Charge I and with each other, for the offenses of Criminal Endangerment, a felony; Charge VII: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Driving Under the Influence of Alcohol and/or Drugs (2nd Offense), a misdemeanor; Charge VIII: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Driving While License Suspended or Revoked, a misdemeanor; and Charge IX: A commitment to the Ravalli County Detention Center for a period of six (6) months, for the offense of Failure to Have Insurance in Effect, a misdemeanor. Charges VII, VIII and IX shall run concurrently with each other and to the sentences imposed in Charges I-VI.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was represented by George Corn who appeared via videoconference.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Charge I: Twenty (20) years in the Montana Women’s Prison; Charges II. III. IV. V. VI: Ten (10) years in the Montana Women’s Prison, on each charge, to run consecutively with each other and concurrently to Charge I; Charges VII - IX: A commitment to the Ravalli County Detention Center for a period of six (6) months, on each charge, to run concurrently with each other and to the sentences imposed in Charges I - VI.
Furthermore, the parole restriction and language in Condition #27 of the August 10, 2005 Judgment shall be stricken and replaced with the following condition of parole: The defendant shall be required to be evaluated by a mental health professional and follow the recommendations of that evaluator to include, but not be limited to, *119taking any medication or adhering to any medication regimen that the evaluator suggests. The remaining terms and conditions shall remain as imposed in the August 10, 2005 Judgment.
DATED this 26th day of November, 2008.
Hon. Gregory Todd, District Court Judge